Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 1 of 16 PageID: 1569




           TENGWALL DECLARATION
                 EXHIBIT 2
    Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 PageRegistered
                                                                  2 of 16 PageID:  1570 Inc.
                                                                            Agent Solutions,
                                                                                                                                                      Corporate Mailing Address
                                                                                                                                                      1701 Directors Blvd.
                                                                                                                                                      Suite 300
                                                                                                                                                      Austin, TX 78744
                                                                                                                                                      Phone: (888) 705-RASi (7274)



                                                SERVICE OF PROCESS RECEIPT
10/14/2020
Tina Rettura
                                                                                                                      NOTICE OF CONFIDENTIALITY
SMITH & WESSON SALES COMPANY
                                                                                                                      This notice and the information it contains are
Legal Department                                                                                                      intended to be a confidential communication only to
2100 Roosevelt Avenue                                                                                                 the individual and/or entity to whom it is addressed.
                                                                                                                      If you have received this notice in error, immediately
Springfield, MA 01104 USA                                                                                             call our SOP Department at (888) 705-7274.


RE: SMITH & WESSON SALES COMPANY

This receipt is to inform you that Registered Agent Solutions, Inc. has received a Service of Process on behalf of the
above-referenced entity as your registered agent and is hereby forwarding the attached document(s) for your immediate
review. A summary of the service is shown below; however, it is important that you review the attached document(s) in
their entirety for complete and detailed information.
For additional information and instruction, contact the document issuer: DEPUTY ATTORNEY GENERAL


   SERVICE INFORMATION                                                                                   RASi REFERENCE INFORMATION
   Service Date:                        10/14/2020                                                       Service No.:                         0151940
   Service Time:                        8:00AM EDT                                                       RASi Office:                         New Jersey
   Service Method:                      ATTORNEY GENERAL REP.                                            Rec. Int. Id.:                       JLW

   CASE INFORMATION                                                                                      ANSWER / APPEARANCE INFORMATION
   Case Number:                         N/A                         11/13/2020         (Be sure to review the document(s)
                                                                                       for any required response dates)
   File Date:                           10/13/2020
   Jurisdiction:                        NEW JERSEY DIVISION OF CONSUMER AFFAIRS
   Case Title:                          RE: DOCUMENTS REGARDING ADVERTISEMENTS FOR MERCHANDISE

   AGENCY / PLAINTIFF INFORMATION
   Firm/Issuing Agent:                  DEPUTY ATTORNEY GENERAL
   Attorney/Contact:                    CHANEL VAN DYKE
   Location:                            New Jersey
   Telephone No.:                       N/A

   DOCUMENT(S) RECEIVED & ATTACHED
   Subpoena
   Affidavit / Certification




   ADDITIONAL NOTES




   Questions or Comments... Should you have any questions or need additional assistance, please contact the SOP Department at (888) 705-7274.
   You have been notified of this Service of Process by Insta-SOP Delivery, a secure email transmission. The transmitted documents have also been uploaded to your Corpliance account. RASi
   offers additional methods of notification including Telephone Notification and FedEx Delivery. If you would like to update your account's notification preferences, please log into your Corpliance
   account at www.rasi.com.


                                                                          Thank you for your continued business!
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 3 of 16 PageID: 1571
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 4 of 16 PageID: 1572
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 5 of 16 PageID: 1573
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 6 of 16 PageID: 1574
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 7 of 16 PageID: 1575
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 8 of 16 PageID: 1576
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 9 of 16 PageID: 1577
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 10 of 16 PageID: 1578
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 11 of 16 PageID: 1579
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 12 of 16 PageID: 1580
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 13 of 16 PageID: 1581
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 14 of 16 PageID: 1582
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 15 of 16 PageID: 1583
Case 2:20-cv-19047-JXN-ESK Document 41-35 Filed 07/30/21 Page 16 of 16 PageID: 1584
